 


109 HCON 204 IH: Expressing the sense of the Congress with respect to obesity in the United States.
U.S. House of Representatives
2005-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 204 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2005 
Mr. Andrews submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress with respect to obesity in the United States. 
  
Whereas, as the second leading cause of preventable death in the United States today, overweight and obesity pose a major public health challenge; 
Whereas higher body weights are associated with increases in all causes of mortality; 
Whereas an estimated 97,000,000 adults in the United States are overweight or obese, a condition that substantially raises their risk of morbidity from hypertension, dyslipidemia, type 2 diabetes, coronary heart disease, stroke, gallbladder disease, osteoarthritis, sleep apnea and respiratory problems, and endometrial, breast, prostate, and colon cancers; 
Whereas obese individuals may also suffer from social stigmatization and discrimination; 
Whereas overweight is defined as a body mass index (BMI) of 25 to 29.9 kg/m2 and obesity as a BMI equal to or greater than 30 kg/m2 (but overweight and obesity are not mutually exclusive, as obese persons are also overweight); 
Whereas a BMI of 30 is approximately 30 pounds overweight, which is equivalent to 221 pounds in a 6’0” individual and to 186 pounds in a 5’6” individual; 
Whereas the number of overweight and obese individuals (men and women) has risen since 1960, and in the last decade, the percentage of individuals age 20 years or older who are overweight or obese has increased to 54.9 percent; 
Whereas overweight and obesity are especially evident in some minority groups, as well as in those with lower incomes and less education; and 
Whereas a month should be designated for appropriate public and private entities to carry out activities to raise awareness of the health problems associated with being overweight or obese: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)the role played by national and community organizations and health care providers in promoting awareness of the importance of early diagnosis and assessment of obesity should be recognized and applauded; 
(2)the Federal Government has a responsibility— 
(A)to endeavor to raise awareness about the medical complications of obesity and its alarming prevalence and incidence growth, as well as the medical model for its assessment and treatment; 
(B)to increase funding for research so that causes of and improved treatment for obesity and overweightedness may be discovered; 
(C)to continue to consider ways to improve access to quality health care services for the early assessment of risk and treatment of obesity; and 
(D)to target prevention and intervention to reduce obesity and overweightedness in children and adolescents; 
(3)the Director of the National Heart, Lung, and Blood Institute should continue to take a leadership role in the fight against obesity and overweightedness through the expansion of basic, clinical, and genetic research; 
(4)a month should be established as National Obesity Awareness Month; and 
(5)the President should issue a proclamation— 
(A)recognizing a National Obesity Awareness Month; 
(B)encouraging all health organizations in the United States to host activities to promote obesity and overweightedness awareness; and 
(C)calling upon the people of the United States to observe the month with appropriate programs and activities to improve prevention and early intervention and to promote the importance of regular physical activity and physical education in our Nation’s schools. 
 
